Mr. Justice Holloway :
I concur in the result reluctantly. In the course of this trial the court, without justification, rebuked counsel for defendant in a manner calculated to disparage him in the eyes of the jury, and to that extent infringed the constitutional right of the accused to appear by counsel; but in an effort to correct the errors, the court instructed the jury to disregard the remarks from the bench. It is held generally that errors of this character may be cured, and we must indulge the presumption that the jury heeded the admonition, and that the errors, in this instance, were cured.